 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER (“Agreement”) dated as of June 27, 2014, between:

 

BDCA-CB FUNDING, LLC, a Delaware limited liability company (the “Company”);

 

405 LOAN FUNDING LLC, a Delaware limited liability company (“405” and, together
with the Company, each a “Constituent Entity” and, collectively, the
“Constituent Entities”); and

 

CITIBANK, N.A., a national banking association (“Citibank”).

 

WHEREAS, each Constituent Entity deems it advisable and in the best interest of
such Constituent Entity that the Constituent Entities merge (the “Merger”) into
a single entity pursuant to this Agreement and the Delaware Limited Liability
Company Act, as amended (the “LLCA”), and that the surviving entity in the
Merger be the Company, a limited liability company existing under the laws of
the State of Delaware;

 

WHEREAS, 405 holds certain assets, including those identified on Schedule 1
hereto (the “Effective Date Loan Assets”);

 

WHEREAS, from time to time on or prior to the date hereof, 405 has purchased or
sold Loan Assets (as defined in Section 7 of its limited liability company
agreement), including the purchase of the Effective Date Loan Assets identified
on Schedule 1 hereto;

 

NOW, THEREFORE, the Constituent Entities agree that 405 shall be merged with and
into the Company as the surviving entity in accordance with the LLCA, that the
name of the surviving entity shall be “BDCA-CB Funding, LLC” (which in its
capacity as the surviving entity in the Merger is referred to herein as the
“Surviving Entity”), and that the terms and conditions of the Merger shall be as
follows:

 

Effective Date

 

1. The Merger shall become effective upon the date (the “Effective Date”) on
which all of the following are completed:

 

(1)Adoption and approval of this Agreement by each member and (if applicable)
manager of each Constituent Entity, each pursuant to the LLCA;

 

(2)Payment of (a) consideration by the Company in consideration for the
consummation of the Merger in the amount of $387,888,107.22 to Citibank, as the
sole member of 405, and (b) fees owing under that certain ISDA Master Agreement,
dated as of July 13, 2012, including the Schedule and Credit Support Annex
thereto, the Confirmation, dated July 13, 2012 and amended and restated as of
May 6, and any additional Confirmations exchanged under the ISDA Master
Agreement between Citibank and the Company, which fees are set forth in the Flow
of Funds attached as Schedule 1 to the Notice of Borrowing by the Company,
submitted to Citibank and U.S. Bank National Association on or about the date
hereof; and

 

(3)Execution and filing with the Secretary of State of the State of Delaware of
the Certificate of Merger, a copy of which is attached hereto as Exhibit A,
required by Section 18-209 of the LLCA, in respect of each Constituent Entity.

 

As provided under Section 18-209 of the LLCA, the filing of the Certificate of
Merger shall act as a Certificate of Cancellation with respect to 405 as
required by Section 18-203 of the LLCA.

 



 

 

 

Governing Law

 

2. The Surviving Entity shall be governed by the Limited Liability Company
Agreement (defined below) in accordance with the LLCA.

 

Company Agreement

 

3. The Amended and Restated Limited Liability Company Agreement of the Company,
which shall not be amended by this Agreement or the Merger and a copy of which
is attached hereto as Exhibit B, shall be the limited liability company
agreement of the Surviving Entity from and after the Effective Date (the
“Limited Liability Company Agreement”), subject to the right of the Surviving
Entity thereafter to amend its limited liability company agreement in accordance
therewith and also the LLCA.

 

Members of the Company

 

4. There shall be no change in the members of the Company or the membership
interests in the Company by or as a result of this Agreement or the filing of
the Certificate of Merger or the Merger. The person who is the sole member (and
the persons who are the managers or officers, if any) of the Company immediately
prior to the Effective Date shall be the sole member (and managers and officers,
as the case may be) of the Surviving Entity upon the Effective Date, and the
membership interests in the Company outstanding immediately prior to the
Effective Date shall be the membership interests in the Surviving Entity
outstanding upon the Effective Date. The member of 405 shall not be admitted, or
be entitled to be admitted, as a member of the Surviving Entity in connection
with the Merger and shall not receive, or be entitled to receive, a membership
interest in the Surviving Entity as a result of this Agreement or the filing of
the Certificate of Merger or the Merger.

 

As a result of this Agreement, the filing of the Certificate of Merger and the
Merger, the membership interest in 405 shall be changed and converted into the
right to receive the consideration set forth in clause (2) of Section 1 above,
and no other consideration shall be payable in respect thereof.

 

Effect of the Merger

 

5. On the Effective Date, (a) the separate existence of 405 shall cease, and 405
shall be merged with and into the Company, which shall thereafter be the
Surviving Entity; (b) all the rights, properties and assets, whether real,
personal or mixed, of each of the Constituent Entities, and all debts due to any
of them, shall be vested in the Surviving Entity and (c) all obligations of
Citibank arising by reason of having been a member of 405 (including pursuant to
Section 31 of the limited liability company agreement of 405) shall terminate,
in each case, without further act or deed. The Surviving Entity shall
thenceforth be responsible and liable for all the liabilities and obligations of
each of the Constituent Entities, and any claim or judgment against any of the
Constituent Entities may be enforced against the Surviving Entity.

 

Approvals

 

6. This Agreement shall be submitted to each of the members of each Constituent
Entity (and, if applicable, to any of their managers, directors and officers)
for their respective adoptions and approvals. There shall be required for the
adoption and approval of this Agreement (a) as to 405, the unanimous written
approval of the sole member of, and of each member of the board of directors of,
405 and (b) as to the Company, the unanimous written approval of the sole member
of, and of the independent manager of, the Company.

 



 

 

 

Representations And Warranties of 405

 

7. 405 represents and warrants to the Company on the date hereof and
(immediately prior to the consummation of the Merger) as of the Effective Date
that:

 

7.1 405 is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware, with all requisite power and
authority under the LLCA and its limited liability agreement to own the
Effective Date Loan Assets identified herein to be owned by it. 405 has the full
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement and it has taken all necessary action to
authorize such execution, delivery and performance, and this Agreement has been
duly executed and delivered by it.

 

7.2 Since its formation, (a) 405 has not had any employees, (b) 405 has engaged
in no business other than acquiring and holding, nor has 405 held any material
assets other than Loan Assets held as a hedge for the obligations of Citibank
under the ISDA Master Agreement, dated as of July 13, 2012, including the
Schedule and Credit Support Annex thereto, the Confirmation, dated July 13, 2012
and amended and restated as of May 6, 2014, exchanged thereunder (the “Master
Confirmation”) and any additional Confirmations exchanged under the ISDA Master
Agreement (collectively, the “Master Agreement”) between Citibank and the
Company, and any assets incidental to the foregoing, (c) 405 has not granted any
security interest in or other lien on any property, except as may be released in
connection with the Merger and (d) 405 has complied in all material respects
with all federal, state and local laws, rules and regulations applicable to the
operation of its business and its assets.

 

7.3 405 is not party to any material contracts other than (a) contracts for the
acquisition and disposition of Loan Assets, (b) credit, loan or other similar
agreements evidencing the Loan Assets and (c) an agreement for the provision to
405 of custodial services by Virtus Group, LP with respect to the Loan Assets,
which agreement is being terminated on the date hereof.

 

7.4 There is no litigation, proceeding or investigation pending or, to the
knowledge of 405, threatened against 405 which if successful might result in a
material adverse change in the business, properties, or financial condition of
405.

 

7.5 On the date hereof, 405 does not have any liabilities (whether asserted or
unasserted, known or unknown, fixed, absolute or contingent, accrued or
unaccrued, matured or unmatured), any liabilities for taxes or any forward or
long-term commitments, other than liabilities arising under the contracts
referred to in paragraph 3 above. All tax filings required to be made by 405
have been made.

 

7.6 405’s sole assets are set out in the attached Schedule 1. 405 has good and
marketable title to all of the assets set out on the attached Schedule 1, free
and clear of all liabilities, liens, claims, encumbrances, debts or other
obligations.

 

7.7 No consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor, lessor or third party is
required in connection with the execution, delivery and performance by 405 of
this Agreement, except (a) as otherwise provided herein or such as have been
obtained and are in full force and effect and (b) any of the foregoing that may
be required under any credit documentation governing any Effective Date Loan
Asset held by 405.

 



 

 

 

Representations and Warranties of the Company

 

8. The Company represents and warrants to 405 on the date hereof and
(immediately prior to the consummation of the Merger) as of the Effective Date
that:

 

8.1 The Company is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware. The Company has the
full power and authority to execute and deliver this Agreement and to perform
its obligations under this Agreement and it has taken all necessary action to
authorize such execution, delivery and performance, and this Agreement has been
duly executed and delivered by it.

 

8.2 There is no litigation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against the Company which if successful
might result in a material adverse change in the business, properties, or
financial condition of the Company.

 

8.3 The execution, delivery and performance of this Agreement by the Company,
and the consummation by the Company of the Merger, will not constitute or result
in a breach or default under any provision of any indenture, mortgage, lease, or
agreement, or any order, judgment, decree, law or regulation to which any asset
or property of the Company is subject or by which the Company is bound.

 

8.4 No consent, license, approval or authorization from, or registration or
qualification with, any governmental body, agency or authority, nor any consent,
approval, waiver or notification of any creditor or lessor is required in
connection with the execution, delivery and performance by the Company of this
Agreement, except as otherwise provided herein or such as have been obtained and
are in full force and effect.

 

Indemnification by Citibank

 

9. Citibank hereby agrees to indemnify and hold harmless the Surviving Entity
from and against all losses, liabilities, claims, expenses (including reasonable
attorneys’ fees and expenses of outside counsel) and damages arising from (i)
any inaccuracy in or breach of the representations and warranties of 405
contained in Section 7 of this Agreement or (ii) any breach or non-fulfilment of
any agreement or obligation to be performed by 405 pursuant to this Agreement;
provided that (a) Citibank shall have such liability only to the extent any of
the foregoing would not have arisen but for any such inaccuracy in or breach of
such representations and warranties or any such breach or non-fulfilment of any
such agreement or obligation and (b) Citibank shall have no such liability by
reason of the foregoing for any special, indirect, consequential or punitive
damages.

 



 

 

 

General Provisions

 

Further Assurances

 

10.1 At any time, and from time to time, after the Effective Date, each party
will execute such additional instruments and take such action as may be
reasonably requested by any other party to confirm or perfect title to any asset
or property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.

 

Waiver

 

10.2 Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party or parties to whom such compliance is owed.

 

Brokers

 

10.3 Each party represents to each other party that no broker or finder has
acted for it in connection with this Agreement, and agrees to indemnify and hold
harmless each other party against any fee, loss or expense arising out of claims
by brokers or finders employed or alleged to have been employed by it.

 

Notices

 

10.4 All notices and other communications to the Company or 405 hereunder shall
be in writing and shall be deemed to have been given if delivered in person or
sent by prepaid first-class registered or certified mail, return receipt
requested, to such addressee at:

 

(a) in the case of the Company,

 

c/o Business Development Corporation of America
405 Park Avenue, 3rd Floor
New York, New York 10022
Attention: Shiloh Bates
Tel: (646) 861-7702
Fax: (212) 421-5799

 

(b) in the case of 405,

 

c/o Citibank, N.A.
390 Greenwich Street, 4th Floor
New York, New York 10013
Attention: Vincent Nocerino
Tel: (212) 723-1154
Fax: (626) 236-4469

 

Entire Agreement

 

10.5 This Agreement constitutes the entire agreement between the parties hereto
relating to the transactions contemplated herein or the subject matter hereof
and supersedes and cancels any other agreement, representation, or
communication, whether oral or written, between the parties hereto relating to
the transactions contemplated herein or the subject matter hereof.

 

Headings

 

10.6 The section and subsection headings in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 



 

 

 

Governing Law

 

10.7 This Agreement shall be construed in accordance with, and this Agreement
and all matters arising out of or relating in any way whatsoever to this
Agreement (whether in contract, tort or otherwise) shall be governed by, the law
of the Delaware.

 

Assignment

 

10.8 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No person
or entity other than the parties hereto and their respective successors and
permitted assigns shall have any rights under this Agreement. Neither this
Agreement nor any right or obligation in or under this Agreement may be
transferred (whether by way of security or otherwise) or delegated by (a) any
Constituent Entity without the prior written consent of each other Constituent
Entity, (b) the Company or the Surviving Entity, as the case may be, with
respect to the obligations of Citibank under Section 9 without the consent of
Citibank or (c) the Company or the Surviving Entity, as the case may be. Any
purported transfer that is not in compliance with this provision will be void.

 

Amendments

 

10.9 No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including a writing evidenced by e-mail or a
facsimile transmission) and executed by (a) prior to the Effective Date, each of
the Constituent Entities and (b) on or after the Effective Date, the Surviving
Entity; provided that no such amendment, modification or waiver shall affect
(directly or indirectly) any of the rights or obligations of Citibank (whether
in its capacity as a member of 405 prior to the Effective Date, under Section 9
or otherwise) without its written consent.

 

Nonpetition

 

10.10 405 agrees not to institute against, or join, cooperate with or encourage
any other Person in instituting against, the Company any bankruptcy,
reorganization, receivership, arrangement, insolvency, moratorium or liquidation
proceedings or other proceedings under federal or state bankruptcy or similar
laws until at least one year and one day, or if longer the applicable preference
period then in effect plus one day, after the payment in full of the Advances
(as such term is defined in that certain Credit and Security Agreement, dated on
or about the date hereof (as amended, restated, supplemented, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”), by
and among the Company, as borrower, Business Development Corporation of America,
as the collateral manager, U.S. Bank, National Association, as collateral agent
and custodian, the financial institutions from time to time party thereto, as
lenders, and Citibank, as the administrative agent) and the termination of all
Commitments (as such term is defined in the Credit Agreement) under the Credit
Agreement.

 

Counterparts

 

10.11 This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart signature page of this Agreement
by e-mail (PDF) or facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

[Signature Page Follows]

 



 

 



 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement and Plan of Merger on the date first above written.

 

 

405 LOAN FUNDING LLC,

By: Citibank, N.A., its sole member

 

By:/s/ Vincent Nocerino

Name: Vincent Nocerino

Title:Vice President

 

 

BDCA-CB FUNDING, LLC,

By: Business Development Corporation of America, its sole member

 

By:/s/ Robert K. Grunewald Name:Robert K Grunewald



Title:Chief Investment Officer

 



 

 

 

CITIBANK, N.A.

 

 

By:/s/ Vincent Nocerino Name:Vincent Nocerino



Title:Vice President

 



 

 

 



SCHEDULE 1

EFFECTIVE DATE LOAN ASSETS

 

[see attached]

 



 

 

 

Borrower Facility LoanX Commitment
(USD) Funded Commitment
(USD) Asset Cost Purchase Price 4L HOLDINGS TL (4/14) COV-LITE LX136594
$13,500,000.00 $13,500,000.00 $13,512,015.00 100.089 ABILITY NETWORK INC. TL
(5/14) COV-LITE LX137018 $8,000,000.00 $8,000,000.00 $7,960,000.00 99.5 AM
GENERAL LLC TL B 3/13 LX128624 $6,475,000.00 $6,475,000.00 $5,762,750.00 89
AMNEAL PHARMACEUTICALS LLC TLB LX133102 $11,940,000.00 $11,940,000.00
$11,989,789.80 100.417 ARICENT US INCORPORATED TL LX136313 $7,000,000.00
$7,000,000.00 $7,070,000.00 101 AVAYA TLB (1/14) B6 LX135229 $14,956,229.74
$14,956,229.74 $14,979,112.77 100.153 BLACKBRUSH OIL & GAS LP TLB LX129613
$9,375,000.00 $9,375,000.00 $9,454,687.50 100.85 BLACKBRUSH OIL & GAS LP TLB
LX129613 $6,435,000.00 $6,435,000.00 $6,489,697.50 100.85 CAESARS GROWTH
PROPERTIES HOLDINGS LLC TL (4/14) LX135944 $8,000,000.00 $8,000,000.00
$7,993,360.00 99.917 CORNER INVESTMENT PROPCO, LLC TL (11/12) LX126816
$5,000,000.00 $5,000,000.00 $5,125,000.00 102.5 CORNER INVESTMENT PROPCO, LLC TL
(11/12) LX126816 $2,500,000.00 $2,500,000.00 $2,562,500.00 102.5 CORNER
INVESTMENT PROPCO, LLC TL (11/12) LX126816 $1,500,000.00 $1,500,000.00
$1,537,500.00 102.5 EXCELITAS TECHNOLOGIES TL (10/13) LX133098 $14,357,196.97
$14,357,196.97 $14,415,487.19 100.406 EXCELITAS TECHNOLOGIES TL (10/13) LX133098
$870,625.00 $870,625.00 $874,159.74 100.406 EXCELITAS TECHNOLOGIES TL (10/13)
LX133098 $2,000,000.00 $2,000,000.00 $2,005,000.00 100.25 EXPERA TLB LX130256
$6,947,500.00 $6,947,500.00 $6,999,606.25 100.75 FIRST ADVANTAGE CORPORATION TL
B LX128197 $6,930,024.08 $6,930,024.08 $6,904,036.49 99.625 FIRST ADVANTAGE
CORPORATION TL B LX128197 $4,974,891.66 $4,974,891.66 $4,956,235.82 99.625
IKARIA HOLDINGS TL LX135137 $13,500,000.00 $13,500,000.00 $13,581,000.00 100.6
IPC SYSTEMS INC TL (5/14) LX136677 $13,500,000.00 $13,500,000.00 $13,525,380.00
100.188 JACKSON HEWITT INC 10/12 TL LIEN 1 LX125933 $4,508,928.57 $4,508,928.57
$4,475,111.61 99.25 JACKSON HEWITT INC 10/12 TL LIEN 1 LX125933 $2,254,464.29
$2,254,464.29 $2,237,555.80 99.25 JACKSON HEWITT INC 10/12 TL LIEN 1 LX125933
$1,861,751.15 $1,861,751.15 $1,847,788.02 99.25 LIQUIDNET HOLDINGS INC TL (5/14)
LX137356 $10,000,000.00 $10,000,000.00 $9,912,500.00 99.125 MCS AMS TLB (10/13)
LX133237 $14,718,750.00 $14,718,750.00 $14,240,390.63 96.75 MILLER HEIMAN, INC.
TLB (9/13) LX132421 $13,664,062.50 $13,664,062.50 $13,131,164.06 96.1 NCP
FINANCE LIMITED PARTNERSHIP TL (9/13) LX132780 $9,950,000.00 $9,950,000.00
$9,900,250.00 99.5

 



 

 

 



Borrower Facility LoanX Commitment
(USD) Funded Commitment
(USD) Asset Cost Purchase Price NORTH ATLANTIC TRADING COMPANY TL  11/13
LX134041 $7,980,588.24 $7,980,588.24 $8,035,255.27 100.685 NXT CAPITAL LLC TLB
(9/13) LX131819 $9,950,000.00 $9,950,000.00 $9,999,750.00 100.5 OTTER PRODUCTS
TLB (5/14) LX137381 $13,500,000.00 $13,500,000.00 $13,404,420.00 99.292 PELICAN
PRODUCTS, INC. TL (4/14) COV-LITE LX136200 $10,000,000.00 $10,000,000.00
$10,062,500.00 100.625 PRE-PAID LEGAL SERVICES INCORPORATED TL B LX129960
$10,483,870.95 $10,483,870.95 $10,588,709.66 101 PRE-PAID LEGAL SERVICES
INCORPORATED TL B LX129960 $1,300,000.00 $1,300,000.00 $1,313,000.00 101 RED
PRAIRIE CORPORATION TL (12/13 COV-LITE) LX134441 $13,456,250.00 $13,456,250.00
$13,436,603.88 99.854 SI ORGANIZATION INC TL (5/14) COV-LITE LX137131
$11,922,897.20 $11,922,897.20 $11,945,312.25 100.188 SI ORGANIZATION INC TL
(5/14) DELAYED LX137133 $1,577,102.80 $0.00 $0.00 100 ST GEORGE'S UNIVERSITY
SCHOLASTIC SERVICES LLC TERM LOAN LX127407 $5,976,957.78 $5,976,957.78
$6,014,313.77 100.625 STERLING INFOSYSTEMS, INC. TLB (5/14) COV-LITE LX136681
$7,500,000.00 $7,500,000.00 $7,528,125.00 100.375 SUNGARD AVAILABILITY SERVICES
CAPITAL INC TL COV-LITE LX136139 $10,000,000.00 $10,000,000.00 $9,900,000.00 99
TASC ADVISORY SERVICES TLB (5/14) LX136971 $7,000,000.00 $7,000,000.00
$6,851,250.00 97.875 THERAKOS, INC. TL (1/13) LX126910 $7,297,605.36
$7,297,605.36 $7,324,971.38 100.375 TOTES ISOTONER CORP TLB (4/14) COV-LITE
LX136854 $10,000,000.00 $10,000,000.00 $10,000,000.00 100 U.S. SHIPPING PARTNERS
LP TL COV-LITE 4/13 LX129111 $9,682,567.14 $9,682,567.14 $9,839,908.86 101.625
U.S. SHIPPING PARTNERS LP TL COV-LITE 4/13 LX129111 $1,936,513.43 $1,936,513.43
$1,967,981.77 101.625 UNITED CENTRAL INDUSTRIAL SUPPLY TL COV-LITE LX125746
$4,937,500.00 $4,937,500.00 $4,937,500.00 100 VELOCITY POOLING VEHICLE, LLC TL
(5/14) COV-LITE LX136894 $13,500,000.00 $13,500,000.00 $12,690,000.00 94 VESTCOM
INTERNATIONAL INC TL 1/13 LX127157 $7,167,383.72 $7,167,383.72 $7,170,394.02
100.042 VESTCOM INTERNATIONAL INC TL 1/13 LX127157 $1,447,956.31 $1,447,956.31
$1,448,564.45 100.042 WESTERN DENTAL SERVICES INC TL (1/14) LX135184
$5,037,366.50 $5,037,366.50 $5,043,663.21 100.125 WESTERN DENTAL SERVICES INC TL
(1/14) LX135184 $4,937,633.50 $4,937,633.50 $4,943,805.54 100.125

 



 

 

 

EXHIBIT A

 

FORM OF CERTIFICATE OF MERGER

 

[see attached]

 



 

 

 

CERTIFICATE OF MERGER

 

Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Company
Act, the undersigned limited liability company executed the following
Certificate of Merger:

 

(1)The name of the surviving limited liability is BDCA-CB Funding, LLC, a
Delaware limited liability company, and the name of the limited liability
company being merged into this surviving limited liability company is 405 Loan
Funding LLC, a Delaware limited liability company.

 

(2)An agreement and plan of merger, dated as of June 27, 2014 (the “Merger
Agreement”), has been approved, adopted, certified, executed and acknowledged by
each of the constituent limited liability companies.

 

(3)The name of the surviving limited liability company is BDCA-CB Funding, LLC.

 

(4)The merger is to become effective on June 27, 2014.

 

(5)The Merger Agreement is on file at 405 Park Avenue, 3rd Floor, New York, New
York 10022, the place of business of the surviving limited liability company.

 

(6)A copy of the Merger Agreement will be furnished by the surviving limited
liability company on request and without cost, to any member of the constituent
limited liability companies.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, said surviving limited liability company has caused this
certificate to be signed by an authorized person, the _______ day of June, 2014.

 

 

BDCA-CB FUNDING, LLC,

 

By: Business Development Corporation of America, its sole member

 

 

By:______________________________

Name:

Title:

 



 

 

 

EXHIBIT B

 

FORM OF LIMITED LIABILITY COMPANY AGREEMENT

 

[see attached]

 



 

 

